IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


WILLIAM STOKELEY,

              Appellant,

 v.                                                      Case No. 5D16-861

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 29, 2016

3.850 Appeal from the Circuit Court
for Hernando County,
Daniel B. Merritt, Jr., Judge.

William Stokeley, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       William Stokeley appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Grounds Two,

Three, and Four. However, because Stokeley’s first ground for relief is insufficiently pled,

see Alcorn v. State, 121 So. 3d 419, 430 (Fla. 2013), we reverse the summary denial and

remand with directions that the trial court dismiss Ground One and provide Stokeley with
an opportunity to amend, but only as it relates to his first counsel, Ms. Yeager. See Spera

v. State, 971 So. 2d 754, 762 (Fla. 2007).

      AFFIRMED in part, REVERSED in part, and REMANDED.

LAWSON, C.J., SAWAYA and BERGER, JJ., concur.




                                             2